Title: To Benjamin Franklin from Joan Derk van der Capellen tot den Pol, 6 September[–after 14 December 1778]
From: Capellen tot den Pol, Joan Derk van der
To: Franklin, Benjamin



Sir
Zwol September 6. [-after December 14] 1778.
I took the liberty to write you a Letter dated Zwol April 28. this year, and I was about writting you a second to inquire if you had received the first, when I found myself honoured with a Letter from His Excellency Mr. Jonathan Trumbull Governor &c. of the State of Connecticut dated at Lebanon June 27. 1777. inclosed in another dated Philadelphia July 22. of the same year which a Dutch Gentleman settled in America named Gosuinus Erkelens directed to me at the request (according to his own words) of the President and Members of the honourable the Congress. The originals of those Letters were sent by Congress undercover to you, the Duplicate and triplicate by the West Indies, this one I only received last tuesday, some accident must have happened to the two others. Not being able now to comply with the request of Mr. Erkelens without first speaking to some persons whom I must go to out of this Province and to whom I can not write having no correspondence with them, and that only in a few days I can execute the Plan I have form’d, I beg Sir that as soon as possible you will be so kind as to inform his Excellency the Governor that his Letter which fully rewards me for what I have suffered by meddling with the American affairs, and that of Mr. Erkelens have at last reached me and that I shall not delay my answer in the manner directed by Mr. Erkelens, vitz. the orriginal to you and the 2d. and 3d. by way of the West indies. I have the honour to be with the highest veneration
J D Van DER Capellen


Second Postscript. After having a few days ago dispatched the first and second of the above, one by way of Paris the other by the West Indies and altho I had seald this third, I can not help adding this Postscript.
I had in order to give example placed about 20000 livres french Money in the Negotiation for the United States in the hands of Messrs. Horneca & Fizeaux, I had succeeded in persuading some people of my Province, and I expected to have the same influence in others where I have connections: the Credit of America can only gather strength by degrees and as the numbers of persons inclined to trust them ogments, so that in my opinion it would be more advantagious in the actual conjoncture to procure one hundred thousand Livres furnished by 50 persons of different parts of the Country, than even a Million furnished by one single person. I began to rejoice on the perspective which appeared very flattering, but the Letters lately arrived from London threw the alarm on all sides.
The People in America are disgusted with the New Congress. Of 32000 Elects is only 600 were found willing to take the Oath of abjuration, the number of the Royalists ogment daily. It is Governor Johnston who has asserted this in the House of Commons. The Ministers assure that all the news received from America coincide in giving the greatest hopes that this campaign which will begin with all imaginable vigour will be attended with more success than the preceeding, and the Newspapers aid [add], (from Letters from New York) that discord begins to reign between the French and the Americans, and amongst those last with one another, that several of the United States are on the point of following the Exemple of Georgia, the Carolinas, and Connecticut who they say have acknowledged obedience to the King. What can I do or what can I say in the midst of such perplexing incertitudes—they do not cease in holland to observe that the Americans instead of persuing their advantages already gained on Burgoins Army, advantages that this very General in his report to Lord Germaine thought was of a nature to put an end to the War, have notwithstanding remain’d inactive. They ask me every moment “is it want of strength or of courage? Why at a time when France makes an open Diversion in their favour, dont the Americans drive their Enemies from the only two places they possess in their Country &c.” For want of information I can only answer to those questions by another, “Why dont the Spaniards who are a powerfull and established Nation why dont they drive the English from Gibraltar?” I remind them that New York and New Port are two Gibraltars, but they allways conclude by saying “That the Americans do not defend themselfes with the same animosity and fury that the Dutch did when they revolted against the Spaniards, and the Switzers against the Germains, that nothing has yet been done in America comparable to the sieges of Harlem Leiden and several other of our Cities, or to the Battle of Morgarten in Switzerland.” I repeat Sir that I am sorry to find such objections dayly made to which I cannot answer for want of information, I beg not with an indiscreet curiosity (but with Zeal for the interests of a People for whose Liberty I would willingly give my life) that you will inform me as soon as possible of the true situation of affairs in America. I wish Congress could quiet the minds of the Dutch with a certitude that whatever turn affairs may take, or whatever Treaty they may make with England, One of the first articles shall be the Security of the principal and Interest of the Debts contracted during the troubles. Believe me Sir, Congress to succeed in holland must condescend to cure my country Mens uneasiness which whether Ideal or real are still incompatible with its credit, and can only retard the happy event so much desired by the Friends of both Nations vitz. the acknowledgement of the Independence of America by this Republic. I am capable of secrecy. Trust my discretion.
One idea more and I will finish.
If a Pamphlet was published and circulated in America reciting the manner in which some people particularly amongst the moderns have heroically defended this Liberty, the sieges of Harlem of Leiden of St. John de Lone [Losne] (in france) the ardour with which the Genoes drove off Genl. Botta (in 1742) if I am not mistaken, and particularly the famous Battle of Morgarten which is found in Semler DE Republ: Helvetiorum an Esteem’d author, some of whose most remarkable Pages I have sent you read Sir what is contained in the 70th. and the following.
Are there no true Heroes in America as in Switzerland, amongst a Nation who possess such shining principles and virtues are there not to be found a sufficient number who preferring glory to Death, by a coup d’éclat, would put an end to a War which endangers their Liberty and Destroys their Dear Country by Ravage and Plunder? Why should not America have its sacred Phalanx as well as Thebes? Certainly they ought.

 
Notation: The Baron J.D. Vander Capellan to Dr. Franklin, dated Zwol 28th April 1778. & 6th September
